Exhibit23.1 Consent of Independent Registered Public Accounting Firm Pavana Power Corporation Sarasota, Florida We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated July 6, 2011, relating to the financial statements of Pavana Power Corporation which are contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. October 18, 2011 By: /s/ Schwartz, Levitsky, Feldman, LLP Schwartz, Levitsky, Feldman, LLP Toronto, Ontario
